Citation Nr: 0408845	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  01-00 499	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of a right knee injury with degenerative joint 
disease and laxity.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March to June 1951.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran believes he is entitled to a total disability 
rating based on individual unemployability (TDIU) because he 
is incapable of securing and maintaining substantially 
gainful employment due to the severity of his service-
connected right knee disability.  But further development is 
needed before actually making this determination and deciding 
his appeal.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular appellant's 
appeal include the establishment of specific procedures for 
advising him and his representative of the information 
required to substantiate his claim, a broader VA obligation 
to obtain relevant records and advise him of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary 
to make a decision on the claim.

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to his current claim of entitlement to TDIU.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this regard, 
the Board observes that the RO, with respect to his claim of 
entitlement to TDIU, failed to inform him of the evidence 
needed to substantiate this claim, his rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain supporting evidence.  The Board realizes 
that he was provided a copy of the regulations in the 
September 2002 supplemental statement of the case.  However, 
mere notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issues before the Board, is 
insufficient for purposes of compliance with the VCAA.  As a 
consequence, his claim of entitlement to TDIU was certified 
to the Board without him being given appropriate notice of 
his rights and responsibilities, and VA's responsibilities, 
under the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

The veteran most recently underwent VA examinations in March 
2001 and April 2002 in connection with his claim of 
entitlement to a TDIU due to his service-connected right knee 
disorder, and reports of those examinations are of record.  
However, the VA examination reports do not provide the 
necessary information to determine whether the veteran's 
service-connected right knee disorder, when standing alone, 
is so severe that it is impossible for him to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  In this regard, 
the Board finds that the VA examiners failed to provide the 
necessary clinical findings required to accurately determine 
the severity and manifestations of the veteran's right knee 
disorder, such as loss of muscle strength, substance, and 
endurance; and weakness, fatigue, pain, and incoordination.  
Likewise, the April 2002 VA examiner indicates that the 
veteran had degenerative joint disease and internal 
derangement of the right knee, but failed to mention any x-
ray evidence of such degenerative changes.  Further, while 
the Board acknowledges that the VA examiners opined that the 
veteran was unemployable, the VA examiners appeared to rely 
on the veteran's history of injuries, as opposed to the 
objective medical evidence of record, and did not provide a 
rationale for their opinions.  See Reonal v. Brown, 5 Vet. 
App. 458, 494-95 (1993) (the presumption of credibility is 
not found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  See also Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), where the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed the veteran's service medical records 
or any other relevant documents that would have enabled the 
physician to form an opinion on service connection on an 
independent basis.

Similarly, the Board notes that the April 2002 VA examiner 
stated that the veteran had low back injuries and left leg 
weakness due to his right knee disorder, but did not discuss 
or otherwise distinguish the impact of the veteran's 
quadriparesis due to a 1968 car accident, cellulitis of the 
lower extremities, cerebrovascular accident with left-sided 
weakness, lumbar stenosis with radiculopathy, and mini-
strokes, for which he is not service connected.  As such, the 
Board needs more information to determine the extent of 
disability attributable solely to the service-connected right 
knee disorder, as opposed to unrelated factors.  And if it is 
not possible or feasible to make this distinction, then all 
of the symptoms must be considered as part and parcel of the 
underlying right knee disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
which does so).  So another VA examination is required to 
make this important determination.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Finally, the Board observes that the veteran's claim of 
entitlement to service connection for a low back disorder was 
denied in a June 2003 rating decision.  In response, the 
veteran submitted a VA Form 21-4138 (Statement in Support of 
Claim) indicating that he disagreed with the RO's June 2003 
denial of his claim of entitlement to service connection for 
a low back disorder, to include as secondary to service-
connected residuals of a right knee injury.   The Board 
construes the June 2003 statement as a notice of disagreement 
(NOD) with the RO's June 2003 decision.  So this claim must 
be remanded to the RO for issuance of a statement of the case 
(SOC), as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  The veteran also 
must be given an opportunity to perfect an appeal to the 
Board concerning this issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to a TDIU, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claim of 
entitlement to a TDIU.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claim, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected right knee disability.  
Conduct all testing and evaluation needed 
to make this determination.  And the 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected right knee 
disability.  Please also discuss the 
rationale of all opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his residuals of a 
right knee injury, and identify all 
joint, muscular, and/or neurological 
residuals attributable to his injury in 
service.  Report the range of motion 
measurements for his right knee, as well 
as indicate what would be the normal 
range of motion.  Provide an objective 
characterization as to whether there is 
any pain, weakened movement, or excess 
fatigability, and whether there is 
likely to be additional range of motion 
loss due to any of the following:  (1) 
pain on use, including during flare-ups 
or repetitive or prolonged tasks; (2) 
weakened movement; (3) fatigability; or 
(4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Also discuss the 
severity of the arthritis and laxity in 
the right knee.  Does the veteran have 
ankylosis, too?  If so, please also 
indicate the extent of it.  Describe and 
explain any neurological or muscular 
impairment, as well, including whether 
there are objective clinical indications 
of antalgic gait, stiffness, absence of 
laxity, nerve or ligament damage, and 
instability.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

3.  Then readjudicate the veteran's claim 
for a TDIU in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

4.  Also provide a statement of the case 
on the other remaining issue of 
entitlement to service connection for a 
low back disorder, to include as 
secondary to the service-connected 
residuals of the right knee injury.  
Advise the veteran that he still needs to 
file a timely substantive appeal (e.g., a 
VA Form 9) concerning this claim, if he 
wants the Board to consider it, and 
inform him of the time limit for doing 
this.  If, and only if, he submits a 
timely substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




